          Case 1:19-cv-11534-AJN Document 12 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                                                    5/12/2020
SOUTHERN DISTRICT OF NEW YORK




   Himelda Mendez,

                         Plaintiff,                                   19-cv-11534 (AJN)

                  –v–                                                       ORDER

  Sadigh Gallery Ancient Art Inc.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       According to the affidavit of service filed on January 28, 2020, Defendant’s answer or

other response to the Complaint was due on or before January 28, 2020. Dkt. No. 7. As of this

date, the Court is not in receipt of Defendant’s answer.

       Within three weeks of this order, Plaintiff shall seek a certificate of default and move for

default judgment against Defendant, pursuant to this Court’s Individual Practices in Civil Cases,

or file a status update with the Court explaining why a motion for default judgment against

Defendant should not be filed at this time. Plaintiff is on notice that failure to do so by this date

may result in her claims being dismissed with prejudice for failure to prosecute. See United

States ex rel. Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district

judge’s authority to dismiss actions based on a plaintiff’s failure to prosecute”).

       In light of Defendant’s non-appearance, the initial pre-trial conference currently

scheduled for May 22, 2020 is hereby adjourned to June 26, 2020 at 3:15 p.m.

       Additionally, Plaintiff must serve this order on Defendant and file an affidavit of service

on ECF within one week of the date of this order.

                                                      1
       Case 1:19-cv-11534-AJN Document 12 Filed 05/12/20 Page 2 of 2




     SO ORDERED.

            12 2020
Dated: May ____,
       New York, New York            ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge




                                       2
